Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 24, 2020 has been entered.
 
Detailed Action
	This action is in response to the papers filed September 24, 2020. 

Amendments
           Applicant's response and amendments, filed September 24, 2020, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-5, 7-9, 11-15, and 17-21, and amended Claims 1 and 10. 
	Claims 1, 6, 10, and 16 are pending and under consideration. 
	
Priority
Applicant’s claim for the benefit of a prior-filed application provisional application 62/432,999 filed December 12, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Claim Rejections - 35 USC § 101
1. 	The prior rejection of Claim 13 under 35 U.S.C. 101 is withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 112
2. 	The prior rejection of Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in light of Applicant’s amendment to independent claim cancelling the phrase “or absent from”, which the Examiner finds persuasive. 

The prior rejection of Claims 1 and 6 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in light of Applicant’s cancellation of the phrase “or preventing”, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4. 	Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rekoske et al (Cancer Immunol. Res. 3(8): 946-955, available online June 3, 2015; of record in IDS) in view of Ren et al (J. Translational Med. 2:29, 2004, 10 pages; of record), Overstreet et al (Eur. J. Immunol. 40: 124-133, 2010; of record), Hernandez-Ruiz et al (PLoS 4(11): e871, 11 pages, 2010; of record), Liu et al (J. Immunol. 191: 6178-6190, 2013; of record), Gerner et al (J. Immunol. 191: 1011-1015, 2013; of record in IDS), Jayakumar et al (PLoS 5(6): e1204, June 2011, 11 pages; of record in IDS), Thomsen et al (U.S. 2004/0076633), and Chuang et al (J. Biomed. Sci. 17:32, 9 pages, 2010; of record in IDS).
Determining the scope and contents of the prior art.
Rekoske et al is considered relevant prior art for having taught a method for treating prostate cancer in a subject, the method comprising the steps of: 
i) selecting a subject having a PD-L1-expressing prostate tumor (mice hosts bearing PD-L1-expressing tumors expressing prostate tumor antigen SSX2), whereby said tumors naturally express PD-L1 (Figure 2); and 
ii) administering an anti-prostate tumor DNA vaccine in an effective amount to thereby elicit a tumor-specific CD8+ T cell anti-tumor response (pg 948, col. 1, Results). 
Rekoske et al taught that immunization elicited CD8+ T cells that increased PD-L1 expression on the tumor cells, likely a result of IFNgamma secretion by the vaccine-elicited T cells, and that tumor expression of PD-L1 in response to vaccination was responsible, in part, for the observed inferior antitumor activity of the DNA vaccine (pg 948, col. 2). 
Rekoske et al taught that the antigen-specific CD8+ T cells demonstrated elevated PD-1 expression following immunization with the anti-prostate cancer DNA vaccine, suggesting that increased expression of PD-1 was most likely responsible for the decreased antitumor effect following vaccination. Presumably, ligation of PD-L1 expressed by tumors led to a decrease in effector function, as has been demonstrated by others (pg 949, col. 2). 
Rekoske et al taught that administering an agent that blocks the PD-1/PD-L1 ligation, e.g. PD-1 antibody or PD-L1 antibody, in combination with administration of the anti-prostate tumor DNA vaccine elicited an effective antitumor response, whereby complete tumor eradication was achieved via the combination therapy, evidencing that the combination therapy is more effective than DNA vaccination alone (pgs 950-951, joining ¶). 

Rekoske et al do not teach the agent that blocks the PD-1/PD-L1 ligation is a TLR agonist, thereby downregulating PD-1 expression in tumor-specific CD8+ T cells. However, prior to the effective filing date of the instantly claimed invention, Ren et al is considered relevant prior art for having taught a method of treating prostate cancer in a subject, the method comprising the step of administering to the subject an anti-prostate cancer DNA vaccine in combination with a TLR agonist. Ren et al taught that the use of the TLR9 agonist, to wit, CpG oligonucleotides, in combination with the anti-prostate cancer DNA vaccine achieved a superior anti-tumor response than the anti-prostate cancer DNA vaccine alone (Figure 6).

Ren et al do not teach a downregulation in the expression of PD-1 in the tumor-specific CD8+ T cells in response to the TLR agonist. However, prior to the effective filing date of the instantly claimed invention, Overstreet et al is considered relevant prior art for evidencing that down-regulation of PD-1 expression in activated antigen-specific CD8+ T cells is a biological property that naturally flows from immunizing a subject with CpG adjuvant (pg 128, col. 1; Figure 4). 

Neither Rekoske et al nor Ren et al teach: 
i) the TLR agonist is a TLR1/2 agonist; nor
ii) a downregulation in the expression of PD-1 in the tumor-specific CD8+ T cells in response to the TLR1/2 agonist.
However, prior to the effective filing date of the instantly claimed invention, Hernandez-Ruiz et al is considered relevant prior art for having taught a method of downregulating PD-1 expression on antigen-specific CD8+ T cells, the method comprising the step of exposing said 

Liu et al is considered relevant prior art for having taught that cross-presentation of antigen to CD8+ T cells by antigen producing cells, e.g. liver sinusoidal endothelial cells (LSECs), can induce antigen-specific immune tolerance (pg 6178, col.2). However, stimulation of antigen producing cells with a TLR1/2 agonist, to wit, Pam3CSK4 (Abstract) elicits an activated antigen-specific CD8+ T cell immune response (Abstract) which is mediated by IL-12 (Figure 3 legend; pg 6183, col. 1; pg 6185, col. 1; Figure 9b). 
	Gerner et al is considered relevant prior art for having taught that IL-12- stimulation results in decreased levels of PD-1 on CD8+ T cells (Introduction, pg 1011, col. 2), such that IL-12-stimulated CD8+ T cells were significantly more effective in controlling tumor in an adoptive immunotherapy model, and become less susceptible to exhaustion in the face of sustained tumor antigen (Abstract). Furthermore, the IL-12-driven PD-1low phenotype dominates when both IL-12 and interferon type I cytokines are both present, obviating any need to eliminate type I IFN signaling during the generation of the effectors (pg 1015, col 1, conclusory sentence). 
Jayakumar et al is considered relevant prior art for having taught the administration of a TLR1/2 agonist, e.g. Pam3CSK4 (pg 3, col. 2, Results),  in combination with a DNA vaccine, thereby enhancing a CD8+ T cell immune responses to the antigen (Abstract). Jayakumar et al taught that CD8 depletion reversed protection in vaccinated subjects, and that TLR1/2 modulation may be useful in vaccines where CD8 T cells responses are critical (Abstract). Vaccination in the absence of the TLR1/2 agonist did not elicit immune protection, thereby implicating a strategic role for the TLR1/2 agonist in achieving an effective immune response (pg 2, col. 1). Jayakumar et al taught that TLR1/2 ligation promotes expansion of CD8+ T cell memory populations (pg 4, col. 1). 

With respect to the step of administering the TLR agonist to the subject prior to the step of administering the DNA vaccine to said subject, Rekoske et al taught the step of administering the PD-L1 blocking antibody to the subject 24 hours after DNA vaccination (pg 950, col. 2). Neither Rekoske et al, Ren et al, Hernandez-Ruiz et al Liu et al, Gerner et al, nor Jayakumar et al teach the step of administering the TLR agonist to the subject prior to the step of administering the DNA vaccine to said subject. However, prior to the effective filing date of the instantly claimed invention, Liu et al taught the step of pre-treating antigen-presenting cells with TLR1/2 agonists, whereupon said pretreated APCs no longer suppress T cell activation, but rather enhanced T cell activation (pg 6180, col. 2, “pretreatment of LSECs with P3C (TLR1/2 agonist) not only abrogated the suppression of T cell activation…., but even enhanced T cell proliferation and cytokine production”).
Overstreet et al taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step (pg 127, col. 2-pg 128), whereby “[P]re-treatment with CpG resulted in 
Hernandez-Ruiz taught the step of administering TLR2 agonists to patients (“previously been stimulated with LPG or Pam3Cys for 24 hours”), resulting in recovery of the CD8+ T cell effector functions, the response being highest when the CD8+ T cells “prestimulated with TLR2 ligands and challenged with antigen (via infected macrophages), and whereupon PD-1 expression in CD8+ T cells was significantly reduced after stimulation with TLR2 agonists (pg 7, col. 1). Hernandez-Ruiz taught that pre-stimulation with TLR2 ligands can restore the effector mechanisms of CD8 T lymphocytes (Abstract).
Thomsen et al disclosed administering the TLR agonist (imiquimod is a TLR7 agonist) before, substantially simultaneously, or after the DNA vaccine, to wit, between about 14 days prior to and about 14 days after administration of the DNA vaccine [0130], whereby “substantially simultaneously” means within a few hours either side of DNA vaccine administration [0130], and “[B]efore and/or immediately following each immunization [TLR agonist] is administered [0172]. Thomsen et al disclosed a working example of administering the TLR agonist “immediately following [DNA] vaccination” [0152], a working example of “[TLR agonist] was co-administered” with DNA vaccine [0189]. 
Chuang et al taught vaccination schedule comprising the step of administering the TLR agonist (imiquimod is a TLR7 agonist) prior to administering the DNA vaccine (pg 3, col. 1), to wit, 
D01: tumor implantation
D06: TLR agonist
D08: TLR agonist
D09: DNA vaccine
D10: TLR agonist
D12: TLR agonist
D13: DNA vaccine
D14: TLR agonist

D17: DNA vaccine. 
Whereupon the TLR agonist leads to an enhancement in the DNA vaccine antigen-specific CD8+ T cell immune response, significantly improved antitumor effects and prolonged survival in treated subjects. The current study has significant implications for future clinical translation (Abstract-Results).
Thus, those of ordinary skill in the art had previously recognized and successfully reduced to practice the scientific and technical concepts of administering TLR agonists before administering the DNA vaccine. 

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in chemistry, molecular biology, cancer biology, and immunology. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first agent that blocks or reduces the PD-1/PD-L1 ligation, as taught by Rekoske et al, with a second agent that blocks or reduces the PD-1/PD-L1 ligation, to wit, a TLR1/2 agonist, as taught by Hernandez-Ruiz et al, in a method of treating prostate cancer in a subject comprising the downregulating of PD-1 expression on tumor-specific CD8+ T cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express 
An artisan would be motivated to substitute a first agent that blocks or reduces the PD-1/PD-L1 ligation with a second agent that blocks or reduces the PD-1/PD-L1 ligation, to wit, a TLR1/2 agonist, in a method of treating prostate cancer in a subject comprising the downregulating of PD-1 expression on tumor-specific CD8+ T cells because: 
i) Rekoske et al taught that the antigen-specific CD8+ T cells demonstrated elevated PD-1 expression following immunization with the anti-prostate cancer DNA vaccine, suggesting that increased expression of PD-1 was most likely responsible for the decreased antitumor effect following vaccination; 
ii) those of ordinary skill in the art were previously aware of the scientific and technical concepts of combining an anti-prostate cancer DNA vaccine with a TLR agonist, to wit, TLR9 agonist CpG oligonucleotides, to achieve a superior therapeutic result in a method of treating prostate cancer in a subject (Ren), whereby down-regulation of PD-1 expression in activated antigen-specific CD8+ T cells was a previously recognized biological property that naturally flows from immunizing a subject with CpG adjuvant (Overstreet et al), and thus the ordinary artisans were previously aware that combining an anti-prostate cancer DNA vaccine with a TLR agonist that downregulates PD-1 expression in activated tumor-specific CD8+ T cells achieves a superior therapeutic result in a method of treating prostate cancer in a subject; 
iii) those of ordinary skill in the art had previously successfully demonstrated downregulating PD-1 expression on antigen-specific CD8+ T cells by exposing said CD8+ T cells to a TLR1/2 agonist, to wit, Pam3CSK4, whereby said TLR1/2 agonist reduces PD-1 expression, a phenomenon previously described with the CpG TLR9 ligand, and restores immune effector function to the CD8+ T cells (Hernandez-Ruiz et al); 
iv) those of ordinary skill in the art were previously aware of the scientific and technical concepts that stimulation of antigen producing cells with a TLR1/2 agonist, to wit, Pam3CSK4, elicits an activated antigen-specific CD8+ T cell immune response which is mediated by IL-12 (Liu et al), and that IL-12- stimulation results in decreased levels of PD-1 on CD8+ T cells such that IL-12-stimulated CD8+ T cells were significantly more effective in controlling tumor in an adoptive immunotherapy model, and become less susceptible to exhaustion in the face of sustained tumor antigen (Gerner et al); and 
v) those of ordinary skill in the art were previously aware of the scientific and technical concepts that TLR1/2 modulation may be useful in vaccines where CD8 T cells responses are critical, whereby the administration of a TLR1/2 agonist, e.g. Pam3CSK4, in combination with a DNA vaccine, enhances a CD8+ T cell immune responses to the antigen, and whereby a TLR1/2 agonist is superior to the TLR9 agonist CpG for inducing a useful immune response (Jayakumar et al, pg 3, col. 2).
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first method step order of administering a DNA vaccine, then administering a PD-1 blocking agent, as taught by Rekoske et al, with a second method step order of administering a PD-1 blocking agent, then administering a DNA vaccine, as taught/disclosed by Thomsen et al and/or Chuang et al, in a method of treating prostate cancer in a subject comprising the downregulating of PD-1 
i) Liu et al taught the step of pre-treating antigen-presenting cells with TLR1/2 agonists, whereupon said pretreated APCs no longer suppress T cell activation, but rather enhanced T cell activation, not only abrogating the suppression of T cell activation…., but even enhanced T cell proliferation and cytokine production; 
ii) Overstreet et al taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step, whereby “[P]re-treatment with CpG resulted in enhanced survival of the peptide-stimulated T cells.” Overstreet et al taught that antigen-stimulated CD8+ T cells that were not exposed to TLR agonist expressed PD-1 at greatly increased levels; whereas, treatment with TLR agonist prior to antigen stimulation resulted in a gradual down-regulation of PD-1 expression on the activated T cells; 
iii) Hernandez-Ruiz taught the step of administering TLR2 agonists to patients (“previously been stimulated with LPG or Pam3Cys for 24 hours”), resulting in recovery of the CD8+ T cell effector functions, the response being highest when the CD8+ T cells “prestimulated with TLR2 ligands and challenged with antigen (via infected macrophages), and whereupon PD-1 expression in CD8+ T cells was significantly reduced after stimulation with TLR2 agonists; 
iv) Thomsen et al disclosed administering the TLR agonist (imiquimod is a TLR7 agonist) before, substantially simultaneously, or after the DNA vaccine, to wit, between about 14 days prior to and about 14 days after administration of the DNA vaccine, whereby “substantially 
v) Chuang et al successfully reduced to practice a DNA vaccination schedule comprising the step of administering the TLR agonist (imiquimod is a TLR7 agonist) prior to administering the DNA vaccine, to wit, whereupon the TLR agonist leads to an enhancement in the DNA vaccine antigen-specific CD8+ T cell immune response, significantly improved antitumor effects and prolonged survival in treated subjects, teaching that the current animal model study has significant implications for future clinical translation. Thus, those of ordinary skill in the art had previously recognized the scientific and technical concept of administering TLR agonists before administering the DNA vaccine. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only three possible method step orders, to wit, the TLR agonist is administered before, substantially coincidentally with, or after the DNA vaccine, each of which was previously identified to be a predictable solution to achieve downregulate expression of PD-1 on antigen-specific CD8+ T cells. The cited prior art each taught and/or successfully practiced one more method step orders: 
TLR agonist after antigen or DNA vaccine (Rekoske et al (PD-L1 inhibitor antibody), Ren et al, Overstreet, Thomsen et al, Chuang et al); 
TLR agonist substantially concordantly with antigen or DNA vaccine (Jayakumar et al, Thomsen et al, Chuang et al); and 
TLR agonist before antigen or DNA vaccine (Overstreet et al, Hernandez-Ruiz et al; Liu et al, Thomsen et al, Chuang et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues the Examiner has exercised impermissible hindsight, as there is no specific motivation to combine the seven cited references without the teachings of the instant specification. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The Examiner cites the references to establish of record the state of the art, scientific and technical concepts known to the ordinary artisan prior to the instant application, and in light of this knowledge, has arrived at a reasonable conclusion of obviousness. TLR1/2 agonists were previously recognized by those of ordinary skill in the art to downregulate PD-1 expression on [tumor] antigen-specific CD8+ T cells, downregulation of PD-1 expression on [tumor] antigen-specific CD8+ T cells was previously recognized to improve therapeutic efficacy of said [tumor] antigen-specific CD8+ T cells, and the step of administering TLR agonists before antigen boost, e.g. via DNA vaccine, was a previously recognized order of method steps. 

Applicant argues the use of [more than] 7 prior art references to arrive at the instant claims. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. 

Applicant argues that the order of treatment, to wit, administering a TLR agonist prior to the DNA vaccine, is necessary to provide the unexpected benefit, as administering the TLR agonist after the DNA vaccine does not down-regulate the PD-1 on the surface of the CD8+ T cells and thus does not enhance the anti-tumor CD8+ cells (as illustrated in Exhibit A). 
Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant fails to disclose the experimental conditions in which the data of Exhibit A was generated. For example, instant specification [00107] discloses activation of T cells for 24-72 hours (1-3 days) in the presence of antigen and TLR agonists, whereupon PD-1 expression is downregulated (Figure 15). Exhibit A fails to disclose how long the T cells were activated from which to compare/contrast the data of instant application. The Examiner cannot perform a substantive and meaningful evaluation of Applicant’s asserted secondary consideration. 
Furthermore, Figure 15 illustrates changing PD-1 expression levels at 24hr and at 72hrs. Figure 16 illustrates changing PD-1 expression levels at Day 2, Day 7, and Day 14. Figure 19-20 illustrates changing PD-1 expression levels at Day 1, Day 2, Day 3, and Day 4. Thus, instant application evidences that PD-1 expression levels naturally vary over time. Applicant’s asserted secondary consideration fails to speak to the “unexpected benefit” as it relates to the real-world, natural law of biological reality that the PD-1 expression levels will naturally change over time.  

Applicant argues that the secondary consideration of Exhibit A is the result of experiments in which the TLR agonist was used either one hour before or one hour after stimulating the T cells, whereby activation was measured 36 hours (1.5 days) later. The timing of administration is important to provide the properties of the present invention. 
Applicant’s argument(s) has been fully considered, but is not persuasive. 
As a first matter, instant independent claims are not limited to the step of administering the TLR agonist one hour before the step of administering the DNA vaccine. Thus, it is 
As a second matter, [0073] discloses the TLR agonist may be administered before, after, or substantially at the same time, as the immunotherapeutic agent (syn. DNA vaccine). Neither the instant specification nor Exhibit A defines what amount of time falls within and/or is excluded from “substantially the same time”. Thus, it is unclear how administering the TLR agonist but one hour before or after exposure to the DNA vaccine is substantially different from the simultaneous exposure and/or “substantially the same time”. 
The specification discloses working examples in which the TLR ligands are “co-delivered as vaccine adjuvants”, immunization with TLR agonists reduces PD-1 expression on the tumor-infiltrating CD8+ T cells [0034],  delivering the TLR agonist in combination with a DNA vaccine….resulted in anti-tumor response greater than compared to DNA vaccine alone [0098].
As a third matter, instant claims do not require the PD-1 expression to be downregulated or even undetectable by 36 hours post-administration of the DNA vaccine. Thus, it is axiomatic that the instant claims are not commensurate in scope to Applicant’s asserted secondary consideration of unexpected results.

Applicant argues that Rekoske does not teach using a TLR1/2 agonist in place of the PD-L1 antibody. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Rekoske et al is considered relevant prior art for having taught the scientific and technical concept that DNA vaccination methods for the treatment of prostate cancer should be designed in such a way to block the PD-1 pathway in order to increase CD8+ T cell antitumor efficacy. Remaining references speak to the general knowledge in the art regarding the ability of TLR9, TLR7 and/or TLR1/2 agonists to downregulate expression of PD-1 on CD8+ T cells, including as demonstrated in models of immunization, reversing CD8+ T cell exhaustion phenotype, and/or DNA vaccination.

Applicant argues that Ren teaches the use of a TLR9 agonist, not a TLR1/2 agonist. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Hernandez-Ruiz et al taught the scientific and technical concepts that CD8+ T cells demonstrating functional “exhaustion” is reversed using TLR1/2 agonists, and pre-stimulation with TLR1/2 agonists can restore the effector mechanisms of the CD8+ T lymphocytes and decreases the expression of PD-1 on said TLR2-stimulated CD8+ T cells. This biological phenomenon had previously been described with the TLR9 agonist. Thus, those of ordinary skill in the art previously recognized the scientific nexus between TLR9 agonists and TLR1/2 agonists of the instantly claimed method. 

Neither Rekoske nor Ren teach the TLR agonist downregulates PD-1 expression on CD8+ T cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Overstreet et al taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step (pg 127, col. 2-pg 128), whereby “[P]re-treatment with CpG resulted in enhanced survival of the peptide-stimulated T cells.” Overstreet et al taught that antigen-stimulated CD8+ T cells that were not exposed to TLR agonist expressed PD-1 at greatly increased levels; whereas, treatment with TLR agonist prior to antigen stimulation resulted in a gradual down-regulation of PD-1 expression on the activated T cells (pg 128, col. 1; Figure 4). 
Hernandez-Ruiz et al taught the scientific and technical concepts that CD8+ T cells demonstrating functional “exhaustion” is reversed using TLR1/2 agonists, and pre-stimulation with TLR1/2 agonists can restore the effector mechanisms of the CD8+ T lymphocytes and decreases the expression of PD-1 on said TLR2-stimulated CD8+ T cells. This biological phenomenon had previously been described with the TLR9 agonist. Thus, those of ordinary skill 

Neither Rekoske, Ren, nor Overstreet teach using a TLR1/2 agonist administered prior to a DNA vaccine can reduce the PD-1 expression on the activated antitumor specific CD8+ T cells. 
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Overstreet et al taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step (pg 127, col. 2-pg 128), whereby “[P]re-treatment with CpG resulted in enhanced survival of the peptide-stimulated T cells.” Overstreet et al taught that antigen-stimulated CD8+ T cells that were not exposed to TLR agonist expressed PD-1 at greatly increased levels; whereas, treatment with TLR agonist prior to antigen stimulation resulted in a gradual down-regulation of PD-1 expression on the activated T cells (pg 128, col. 1; Figure 4). 
Hernandez-Ruiz et al is considered relevant prior art for having taught the scientific and technical concepts that CD8+ T cells demonstrating functional “exhaustion” is reversed using TLR1/2 agonists, and pre-stimulation with TLR1/2 agonists can restore the effector mechanisms of the CD8+ T lymphocytes and decreases the expression of PD-1 on said TLR2-stimulated CD8+ T cells. This biological phenomenon had previously been described with the TLR9 agonist. Thus, those of ordinary skill in the art previously recognized the scientific nexus between TLR9 agonists and TLR1/2 agonists of the instantly claimed method. 
Liu et al taught the step of pre-treating antigen-presenting cells with TLR1/2 agonists, whereupon said pretreated APCs no longer suppress T cell activation, but rather enhanced T cell activation (pg 6180, col. 2, “pretreatment of LSECs with P3C (TLR1/2 agonist) not only abrogated the suppression of T cell activation…., but even enhanced T cell proliferation and cytokine production”). Pretreatment converted tolerogenic antigen-presenting cells into immunogenic antigen-presenting cells after TLR1/2 stimulation (Figure 2, legend), thereby inducing antigen-specific CD8+ T cell immunity (pg 6183, col. 1).

Chuang et al taught vaccination schedule comprising the step of administering the TLR agonist prior to administering the DNA vaccine (pg 3, col. 1), whereupon the TLR agonist leads to an enhancement in the DNA vaccine antigen-specific CD8+ T cell immune response, significantly improved antitumor effects and prolonged survival in treated subjects. The current study has significant implications for future clinical translation (Abstract-Results).
Thus, those of ordinary skill in the art had previously recognized the scientific and technical concepts of administering TLR agonists, be they TLR9 agonists, TLR7 agonists, or TLR1/2 agonists, before re-challenging the T cells with antigen, e.g. administering the DNA vaccine. 

Applicant argues that both Hernandez-Ruiz and Jayakumar are directed to T cell responses in Leishmania infection, which is not equivalent to a tumor-specific immune response. T cell responses in Leishmania infection would not be predictable to what immune responses would occur applicable to tumor T-cell responses. 
Applicant’s argument has been considered, but is unpersuasive. In response to applicant's argument that Hernandez-Ruiz and Jayakumar are nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Hernandez-Ruiz et al is considered relevant prior art for having taught the scientific and technical concepts that CD8+ T cells demonstrating functional “exhaustion” is reversed using TLR1/2 agonists, and pre-stimulation with TLR1/2 agonists can restore the effector mechanisms of the CD8+ T lymphocytes and decreases the expression of PD-1 on said TLR2-stimulated CD8+ T cells. This biological phenomenon had previously been described with the TLR9 agonist. Thus, those of ordinary skill in the art 
Similarly, Jayakumar et al is considered relevant prior art for having taught the scientific and technical concepts of using TLR1/2 agonists in combination with DNA vaccines to enhance the CD8+ T cell response against the DNA vaccine antigen and target antigen-positive cells within a subject. Jayakumar et al taught “TLR1/2 modulation may be useful in vaccines where CD8 T cell responses are critical” (Abstract-Conclusions). 
That Hernandez-Ruiz and Jayakumar use the Leishmania antigen model to study the cell biological responses to TLR agonists on CD8+ T cells is not considered to be irrelevant and/or non-analogous art by the ordinary artisan pertaining to the instantly claimed invention. 

Applicant argues that Liu is directed to liver-specific tolerance and autoimmunity of antigen-presenting cells, not CD8+ T cells. Nothing in Liu suggests the same mechanism functioning with regard to tumor-specific CD8+ T cells in combination with a DNA vaccine. 
Applicant’s argument has been considered, but is unpersuasive. 
As a first matter, there is nothing in the instantly claimed method that prohibits the administered TLR1/2 agonist to convert tolerogenic antigen-presenting cells naturally present in the cancer subject into immunogenic antigen-presenting cells after TLR1/2 stimulation, as demonstrated by Liu et al, thereby inducing antigen-specific CD8+ T cell immunity. To put it another way, the thus-administered TLR1/2 agonists are not limited to acting solely upon the tumor-specific CD8+ T cells. 
As a second matter, Liu et al is considered relevant prior art for having established that those of ordinary skill in the art previously recognized the scientific concepts that pretreatment with TLR 1/2 agonists converted tolerogenic antigen-presenting cells into immunogenic antigen-presenting cells, resulted in an increased and sustained secretion of IL-12 (“TLR1/2-stimulated…cells continuously secreted IL-12 for 1 week after initial stimulation for 24 hours”), whereby IL-12 abrogates the suppression of T cell activation. 

Applicant argues that Gerner discuss IL-12 ability to reduce PD-1 expression on CD8+ T cells, increasing tumor control, but doesn’t teach or suggest TLR1/2 to be used in combination with a DNA vaccine for reducing PD-1 expression of tumor-specific CD8+ T cells. 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Gerner et al is considered relevant prior art for having established that those of ordinary skill in the art previously recognized the scientific concepts that induction of IL-12 expression results in a decrease of PD-1 expression on antitumor CD8+ T cells, thereby said cells being less susceptible to exhaustion in the face of sustained exposure to tumor antigen, and resulting in increased efficacy of the CD8+ T cells to control tumor growth. Jayakumar et al is considered relevant prior art for having taught the scientific and technical concepts of using TLR1/2 agonists in combination with DNA vaccines to enhance the CD8+ T cell response against the DNA vaccine antigen and target antigen-positive cells within a subject.

5. 	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rekoske et al (Cancer Immunol. Res. 3(8): 946-955, available online June 3, 2015; of record in IDS) in view of Ren et al (J. Translational Med. 2:29, 2004, 10 pages; of record), Overstreet et al (Eur. J. Immunol. 40: 124-133, 2010; of record), Hernandez-Ruiz et al (PLoS 4(11): e871, 11 pages, 2010; of record), Liu et al (J. Immunol. 191: 6178-6190, 2013; of record), Gerner et al (J. Immunol. 191: 1011-1015, 2013; of record in IDS), Jayakumar et al (PLoS 5(6): e1204, June 2011, 11 pages; of record in IDS), Thomsen et al (U.S. 2004/0076633), and Chuang et al (J. Biomed. Sci. 17:32, 9 pages, 2010; of record in IDS), as applied to Claim 1, and in further view of Roses et al (J. Immunol. 181;5120-5127, 2008; of record) and Lioux et al (U.S. 2014/0242108).
Determining the scope and contents of the prior art.
Neither Rekoske et al, Ren et al, Overstreet et al, Hernandez-Ruiz et al, Liu et al, Gerner et al, Jayakumar et al, Thomsen et al, nor Chuang et al teach/disclose wherein the method comprises administering the TLR1/2 agonist in combination with a TLR7 agonist. 
However, prior to the effective filing date of the instantly claimed invention, Roses et al is considered relevant prior art for having taught that both LPS and TLR7 agonist R848 (resiquimod) naturally induce IL-12 cytokine expression (Figure 1b), and that the combination of both LPS and R848 induces a stronger IL-12 expression than either alone (Figures 1a and 1b).  
The instant specification discloses that the breadth of the instantly claimed TLR1/2 agonists includes lipopolysaccharides (LPS) [0056].

Lioux et al disclosed the TLR7 agonists may be imidazoquinoline compounds, such as imiquimod or resiquimod [0053], and the TLR2 agonists may be Pam2Cys compounds, such as Pam2CSK4, and Pam3Cys compounds, such as Pam3CSK4 [0054]. 
The instant specification discloses that the breadth of TLR1/2 agonists includes TLR2 agonists such as Pam2Cys compounds [0056].
Lioux et al disclosed one application of the molecules of the invention is to be used as anti-cancer agents to eliminate tumors by inducing tumor antigen-specific CD4+ and CD8+ T cells. This invention provides novel conjugated agonists that are TLR7 agonists covalently attached to TLR2 agonists [0011]. Lioux et al disclosed the molecules of the invention have the ability to form a complex with polyanionic nucleic acids such as nucleic acids, whereby the plasmid DNA encodes the artisan’s gene of interest [0014], and thus serve as carriers of DNA, introducing DNA into cells and triggering innate immune responses [0019], thus achieving synergistic immune response activation [0028]. Lioux et al successfully demonstrated that the anti-tumor immune response is greater when a TLR7 agonist is combined with a TLR2 agonist, as compared to either TLR agonist alone (Figure 8). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a TLR1/2 agonist with a TLR7 agonist in a method of downregulating PD-1 expression in tumor-specific CD8+ T cells with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition for that purpose - i.e., to improve an immune response to an antigen, e.g. a tumor antigen). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that neither Roses nor Lioux cure the deficiencies of Rekoske in view of Ren, Overstreet, Hernandez-Ruiz, Liu, Gerner, and Jayakumar. 
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner’s response to Applicant's argument(s) regarding Rekoske in view of Ren, Overstreet, Hernandez-Ruiz, Liu, Gerner, and Jayakumar are discussed above and incorporated herein. Applicant does not contest the teachings of Roses et al and Lioux et al as applied to the obviousness to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition for that purpose - i.e., to improve an immune response to an antigen, e.g. a tumor antigen). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose, the artisan being motivated to combine a TLR1/2 agonist with a TLR7 agonist in a method of downregulating PD-1 expression in tumor-specific CD8+ T cells because those of ordinary skill in the art previously recognized the scientific and technical concepts that the combination of a TLR1/2 agonist and a TLR7 agonist induces a stronger IL-12 expression than either alone (Roses 

6. 	Claim 10 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rekoske et al (Cancer Immunol. Res. 3(8): 946-955, available online June 3, 2015; of record in IDS) in view of Ren et al (J. Translational Med. 2:29, 2004, 10 pages; of record), Overstreet et al (Eur. J. Immunol. 40: 124-133, 2010; of record), Hernandez-Ruiz et al (PLoS 4(11): e871, 11 pages, 2010; of record), Liu et al (J. Immunol. 191: 6178-6190, 2013; of record), Gerner et al (J. Immunol. 191: 1011-1015, 2013; of record in IDS), Jayakumar et al (PLoS 5(6): e1204, June 2011, 11 pages; of record in IDS), Thomsen et al (U.S. 2004/0076633), and Chuang et al (J. Biomed. Sci. 17:32, 9 pages, 2010; of record in IDS).
Determining the scope and contents of the prior art.
Rekoske et al is considered relevant prior art for having taught a method for increasing a tumor-specific CD8+ T cell immune response to a prostate tumor antigen in a subject, the method comprising the steps of: 
i) selecting a subject having a PD-L1-expressing prostate tumor (mice hosts bearing PD-L1-expressing tumors expressing prostate tumor antigen SSX2), whereby said tumors naturally express PD-L1 (Figure 2); and 
ii) administering an anti-prostate tumor DNA vaccine in an effective amount to thereby elicit a tumor-specific CD8+ T cell anti-tumor response (pg 948, col. 1, Results). 
Rekoske et al taught that immunization elicited CD8+ T cells that increased PD-L1 expression on the tumor cells, likely a result of IFNgamma secretion by the vaccine-elicited T cells, and that tumor expression of PD-L1 in response to vaccination was responsible, in part, for the observed inferior antitumor activity of the DNA vaccine (pg 948, col. 2). 
Rekoske et al taught that the antigen-specific CD8+ T cells demonstrated elevated PD-1 expression following immunization with the anti-prostate cancer DNA vaccine, suggesting that increased expression of PD-1 was most likely responsible for the decreased antitumor effect following vaccination. Presumably, ligation of PD-L1 expressed by tumors led to a decrease in effector function, as has been demonstrated by others (pg 949, col. 2). 
Rekoske et al taught that administering an agent that blocks the PD-1/PD-L1 ligation, e.g. PD-1 antibody or PD-L1 antibody, in combination with administration of the anti-prostate tumor DNA vaccine elicited an effective antitumor response, whereby complete tumor eradication was achieved via the combination therapy, evidencing that the combination therapy is more effective than DNA vaccination alone (pgs 950-951, joining ¶). 

Rekoske et al do not teach the agent that blocks the PD-1/PD-L1 ligation is a TLR agonist, thereby downregulating PD-1 expression in tumor-specific CD8+ T cells. However, prior to the effective filing date of the instantly claimed invention, Ren et al is considered 

Ren et al do not teach a downregulation in the expression of PD-1 in the tumor-specific CD8+ T cells in response to the TLR agonist. However, prior to the effective filing date of the instantly claimed invention, Overstreet et al is considered relevant prior art for evidencing that down-regulation of PD-1 expression in activated antigen-specific CD8+ T cells is a biological property that naturally flows from immunizing a subject with CpG adjuvant (pg 128, col. 1; Figure 4). 

Neither Rekoske et al nor Ren et al teach: 
i) the TLR agonist is a TLR1/2 agonist; nor
ii) a downregulation in the expression of PD-1 in the tumor-specific CD8+ T cells in response to the TLR1/2 agonist.
However, prior to the effective filing date of the instantly claimed invention, Hernandez-Ruiz et al is considered relevant prior art for having taught a method of downregulating PD-1 expression on antigen-specific CD8+ T cells, the method comprising the step of exposing said CD8+ T cells to a TLR1/2 agonist, to wit, Pam3CSK4 (pg 3, col. 2, TLR2 ligands), whereby said TLR1/2 agonist reduces PD-1 expression, a phenomenon previously described with the CpG TLR9 ligand (pg 2, col. 2) and restores immune effector function to the CD8+ T cells. 

Liu et al is considered relevant prior art for having taught that cross-presentation of antigen to CD8+ T cells by antigen producing cells, e.g. liver sinusoidal endothelial cells (LSECs), can induce antigen-specific immune tolerance (pg 6178, col.2). However, stimulation of antigen producing cells with a TLR1/2 agonist, to wit, Pam3CSK4 (Abstract) elicits an activated antigen-specific CD8+ T cell immune response (Abstract) which is mediated by IL-12 (Figure 3 legend; pg 6183, col. 1; pg 6185, col. 1; Figure 9b). 
	Gerner et al is considered relevant prior art for having taught that IL-12- stimulation results in decreased levels of PD-1 on CD8+ T cells (Introduction, pg 1011, col. 2), such that IL-12-stimulated CD8+ T cells were significantly more effective in controlling tumor in an adoptive immunotherapy model, and become less susceptible to exhaustion in the face of sustained tumor antigen (Abstract). Furthermore, the IL-12-driven PD-1low phenotype dominates when both IL-12 and interferon type I cytokines are both present, obviating any need to eliminate type I IFN signaling during the generation of the effectors (pg 1015, col 1, conclusory sentence). 
Jayakumar et al is considered relevant prior art for having taught the administration of a TLR1/2 agonist, e.g. Pam3CSK4 (pg 3, col. 2, Results),  in combination with a DNA vaccine, thereby enhancing a CD8+ T cell immune responses to the antigen (Abstract). Jayakumar et al taught that CD8 depletion reversed protection in vaccinated subjects, and that TLR1/2 modulation may be useful in vaccines where CD8 T cells responses are critical (Abstract). Vaccination in the absence of the TLR1/2 agonist did not elicit immune protection, thereby implicating a strategic role for the TLR1/2 agonist in achieving an effective immune response (pg 2, col. 1). Jayakumar et al taught that TLR1/2 ligation promotes expansion of CD8+ T cell memory populations (pg 4, col. 1). 


With respect to the step of administering the TLR agonist to the subject prior to the step of administering the DNA vaccine to said subject, Rekoske et al taught the step of administering the PD-L1 blocking antibody to the subject 24 hours after DNA vaccination (pg 950, col. 2). Neither Rekoske et al, Ren et al, Hernandez-Ruiz et al Liu et al, Gerner et al, nor Jayakumar et al teach the step of administering the TLR agonist to the subject prior to the step of administering the DNA vaccine to said subject. However, prior to the effective filing date of the instantly claimed invention, Liu et al taught the step of pre-treating antigen-presenting cells with TLR1/2 agonists, whereupon said pretreated APCs no longer suppress T cell activation, but rather enhanced T cell activation (pg 6180, col. 2, “pretreatment of LSECs with P3C (TLR1/2 agonist) not only abrogated the suppression of T cell activation…., but even enhanced T cell proliferation and cytokine production”).
Overstreet et al taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step (pg 127, col. 2-pg 128), whereby “[P]re-treatment with CpG resulted in enhanced survival of the peptide-stimulated T cells.” Overstreet et al taught that antigen-stimulated CD8+ T cells that were not exposed to TLR agonist expressed PD-1 at greatly increased levels; whereas, treatment with TLR agonist prior to antigen stimulation resulted in a gradual down-regulation of PD-1 expression on the activated T cells (pg 128, col. 1; Figure 4). Sustained expression of PD-1 has been considered indicative of “exhausted” T cells.
Hernandez-Ruiz taught the step of administering TLR2 agonists to patients (“previously been stimulated with LPG or Pam3Cys for 24 hours”), resulting in recovery of the CD8+ T cell effector functions, the response being highest when the CD8+ T cells “prestimulated with TLR2 ligands and challenged with antigen (via infected macrophages), and whereupon PD-1 expression in CD8+ T cells was significantly reduced after stimulation with TLR2 agonists (pg 7, col. 1). Hernandez-Ruiz taught that pre-stimulation with TLR2 ligands can restore the effector mechanisms of CD8 T lymphocytes (Abstract).
Thomsen et al disclosed administering the TLR agonist (imiquimod is a TLR7 agonist) before, substantially simultaneously, or after the DNA vaccine, to wit, between about 14 days prior to and about 14 days after administration of the DNA vaccine [0130], whereby “substantially simultaneously” means within a few hours either side of DNA vaccine administration [0130], and “[B]efore and/or immediately following each immunization [TLR 
Chuang et al taught vaccination schedule comprising the step of administering the TLR agonist (imiquimod is a TLR7 agonist) prior to administering the DNA vaccine (pg 3, col. 1), to wit, 
D01: tumor implantation
D06: TLR agonist
D08: TLR agonist
D09: DNA vaccine
D10: TLR agonist
D12: TLR agonist
D13: DNA vaccine
D14: TLR agonist
D16: TLR agonist
D17: DNA vaccine. 
Whereupon the TLR agonist leads to an enhancement in the DNA vaccine antigen-specific CD8+ T cell immune response, significantly improved antitumor effects and prolonged survival in treated subjects. The current study has significant implications for future clinical translation (Abstract-Results).
Thus, those of ordinary skill in the art had previously recognized and successfully reduced to practice the scientific and technical concepts of administering TLR agonists before administering the DNA vaccine. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first agent that blocks or reduces the PD-1/PD-L1 ligation, as taught by Rekoske et al, with a second agent that blocks or reduces the PD-1/PD-L1 ligation, to wit, a TLR1/2 agonist, as taught by Hernandez-Ruiz et al, in a method of 
An artisan would be motivated to substitute a first agent that blocks or reduces the PD-1/PD-L1 ligation with a second agent that blocks or reduces the PD-1/PD-L1 ligation, to wit, a TLR1/2 agonist, in a method of treating prostate cancer in a subject comprising the downregulating of PD-1 expression on tumor-specific CD8+ T cells, and thereby increasing a tumor-specific CD8+ T cell immune response, because: 
i) Rekoske et al taught that the antigen-specific CD8+ T cells demonstrated elevated PD-1 expression following immunization with the anti-prostate cancer DNA vaccine, suggesting that increased expression of PD-1 was most likely responsible for the decreased antitumor effect following vaccination; 
ii) those of ordinary skill in the art were previously aware of the scientific and technical concepts of combining an anti-prostate cancer DNA vaccine with a TLR agonist, to wit, TLR9 agonist CpG oligonucleotides, to achieve a superior therapeutic result in a method of treating prostate cancer in a subject (Ren), whereby down-regulation of PD-1 expression in activated antigen-specific CD8+ T cells was a previously recognized biological property that naturally flows from immunizing a subject with CpG adjuvant (Overstreet et al), and thus the ordinary artisans were previously aware that combining an anti-prostate cancer DNA vaccine with a TLR agonist that downregulates PD-1 expression in activated tumor-specific CD8+ T cells achieves a superior therapeutic result in a method of treating prostate cancer in a subject; 
iii) those of ordinary skill in the art had previously successfully demonstrated downregulating PD-1 expression on antigen-specific CD8+ T cells by exposing said CD8+ T cells to a TLR1/2 agonist, to wit, Pam3CSK4, whereby said TLR1/2 agonist reduces PD-1 expression, a phenomenon previously described with the CpG TLR9 ligand, and restores immune effector function to the CD8+ T cells (syn. increases tumor-specific CD8+ T cell immune response; Hernandez-Ruiz et al); 
iv) those of ordinary skill in the art were previously aware of the scientific and technical concepts that stimulation of antigen producing cells with a TLR1/2 agonist, to wit, Pam3CSK4, elicits an activated antigen-specific CD8+ T cell immune response which is mediated by IL-12 (Liu et al), and that IL-12- stimulation results in decreased levels of PD-1 on CD8+ T cells such that IL-12-stimulated CD8+ T cells were significantly more effective in controlling tumor in an adoptive immunotherapy model (syn. increases tumor-specific CD8+ T cell immune response), and become less susceptible to exhaustion in the face of sustained tumor antigen (Gerner et al); and 
v) those of ordinary skill in the art were previously aware of the scientific and technical concepts that TLR1/2 modulation may be useful in vaccines where CD8 T cells responses are critical, whereby the administration of a TLR1/2 agonist, e.g. Pam3CSK4, in combination with a DNA vaccine, enhances a CD8+ T cell immune responses to the antigen (syn. increases tumor-

Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to substitute a first method step order of administering a DNA vaccine, then administering a PD-1 blocking agent, as taught by Rekoske et al, with a second method step order of administering a PD-1 blocking agent, then administering a DNA vaccine, as taught/disclosed by Thomsen et al and/or Chuang et al, in a method of treating prostate cancer in a subject comprising the downregulating of PD-1 expression on tumor-specific CD8+ T cells with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first method step order of administering a DNA vaccine, then administering a PD-1 blocking agent with a second method step order of administering a PD-1 blocking agent, then administering a DNA vaccine because: 
i) Liu et al taught the step of pre-treating antigen-presenting cells with TLR1/2 agonists, whereupon said pretreated APCs no longer suppress T cell activation, but rather enhanced T cell activation, not only abrogating the suppression of T cell activation…., but even enhanced T cell proliferation and cytokine production; 
ii) Overstreet et al taught administering TLR agonist (CpG is a TLR9 agonist) before immunization step, whereby “[P]re-treatment with CpG resulted in enhanced survival of the peptide-stimulated T cells.” Overstreet et al taught that antigen-stimulated CD8+ T cells that were not exposed to TLR agonist expressed PD-1 at greatly increased levels; whereas, treatment with TLR agonist prior to antigen stimulation resulted in a gradual down-regulation of PD-1 expression on the activated T cells; 

iv) Thomsen et al disclosed administering the TLR agonist (imiquimod is a TLR7 agonist) before, substantially simultaneously, or after the DNA vaccine, to wit, between about 14 days prior to and about 14 days after administration of the DNA vaccine, whereby “substantially simultaneously” means within a few hours either side of DNA vaccine administration, and “[B]efore and/or immediately following each immunization [TLR agonist] is administered; 
v) Chuang et al successfully reduced to practice a DNA vaccination schedule comprising the step of administering the TLR agonist (imiquimod is a TLR7 agonist) prior to administering the DNA vaccine, to wit, whereupon the TLR agonist leads to an enhancement in the DNA vaccine antigen-specific CD8+ T cell immune response, significantly improved antitumor effects and prolonged survival in treated subjects, teaching that the current animal model study has significant implications for future clinical translation. Thus, those of ordinary skill in the art had previously recognized the scientific and technical concept of administering TLR agonists before administering the DNA vaccine. 
Prior to the effective filing date of the instantly claimed invention, it also would have been obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable options because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipate success, it is likely that product not of innovation but of ordinary skill and common sense.” Those of ordinary skill in the art immediately recognize that there are only three possible method step orders, to wit, the TLR agonist is administered before, substantially coincidentally with, or after the DNA vaccine, each of which was previously identified to be a predictable solution to achieve downregulate expression of PD-1 on antigen-specific CD8+ T cells. The cited prior art each taught and/or successfully practiced one more method step orders: 
TLR agonist after antigen or DNA vaccine (Rekoske et al (PD-L1 inhibitor antibody), Ren et al, Overstreet, Thomsen et al, Chuang et al); 

TLR agonist before antigen or DNA vaccine (Overstreet et al, Hernandez-Ruiz et al; Liu et al, Thomsen et al, Chuang et al).
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

7. 	Claim 16 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Rekoske et al (Cancer Immunol. Res. 3(8): 946-955, available online June 3, 2015; of record in IDS) in view of Ren et al (J. Translational Med. 2:29, 2004, 10 pages; of record), Overstreet et al (Eur. J. Immunol. 40: 124-133, 2010; of record), Hernandez-Ruiz et al (PLoS 4(11): e871, 11 pages, 2010; of record), Liu et al (J. Immunol. 191: 6178-6190, 2013; of record), Gerner et al (J. Immunol. 191: 1011-1015, 2013; of record in IDS), Jayakumar et al (PLoS 5(6): e1204, June 2011, 11 pages; of record in IDS), Thomsen et al (U.S. 2004/0076633), and Chuang et al (J. Biomed. Sci. 17:32, 9 pages, 2010; of record in IDS), as applied to Claims 10 and 13, and in further view of Roses et al (J. Immunol. 181;5120-5127, 2008; of record) and Lioux et al (U.S. 2014/0242108).
Determining the scope and contents of the prior art.
Neither Rekoske et al, Ren et al, Overstreet et al, Hernandez-Ruiz et al, Liu et al, Gerner et al, Jayakumar et al, Thomsen et al, nor Chuang et al teach/disclose wherein the method comprises administering the TLR1/2 agonist in combination with a TLR7 agonist. 
However, prior to the effective filing date of the instantly claimed invention, Roses et al is considered relevant prior art for having taught that both LPS and TLR7 agonist R848 (resiquimod) naturally induce IL-12 cytokine expression (Figure 1b), and that the combination of both LPS and R848 induces a stronger IL-12 expression than either alone (Figures 1a and 1b).  
The instant specification discloses that the breadth of the instantly claimed TLR1/2 agonists includes lipopolysaccharides (LPS) [0056].

Lioux et al disclosed the TLR7 agonists may be imidazoquinoline compounds, such as imiquimod or resiquimod [0053], and the TLR2 agonists may be Pam2Cys compounds, such as Pam2CSK4, and Pam3Cys compounds, such as Pam3CSK4 [0054]. 
The instant specification discloses that the breadth of TLR1/2 agonists includes TLR2 agonists such as Pam2Cys compounds [0056].
Lioux et al disclosed one application of the molecules of the invention is to be used as anti-cancer agents to eliminate tumors by inducing tumor antigen-specific CD4+ and CD8+ T cells. This invention provides novel conjugated agonists that are TLR7 agonists covalently attached to TLR2 agonists [0011]. Lioux et al disclosed the molecules of the invention have the ability to form a complex with polyanionic nucleic acids such as nucleic acids, whereby the plasmid DNA encodes the artisan’s gene of interest [0014], and thus serve as carriers of DNA, introducing DNA into cells and triggering innate immune responses [0019], thus achieving synergistic immune response activation [0028]. Lioux et al successfully demonstrated that the anti-tumor immune response is greater when a TLR7 agonist is combined with a TLR2 agonist, as compared to either TLR agonist alone (Figure 8). 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to combine a TLR1/2 agonist with a TLR7 agonist in a method of downregulating PD-1 expression in tumor-specific CD8+ T cells with a reasonable expectation of success because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
It is well known that it is prima facie obvious to combine two or more ingredients each of which is taught by the prior art to be useful for the same purpose in order to form a third composition which is useful for the same purpose (as well as to use such a composition for that purpose - i.e., to improve an immune response to an antigen, e.g. a tumor antigen). The idea for combining them flows logically from their having been used individually in the prior art, and from them being recognized in the prior art as useful for the same purpose. This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients. In re Kerkhoven, 626 F.2d 846, 850, 205 U.S.P.Q. 1069 (CCpA 1980), In re Sussman, 1943 C.D. 518; In re Pinten, 459 F.2d 1053, 173 USPQ 801 (CCPA 1972); In re Susi, 58 CCPA 1074, 1079-80; 440 F.2d 442, 445; 169 USPQ 423,426 (1971); In re Crockett, 47 CCPA 1018, 1020-21; 279 F.2d 274, 276-277; 126 USPQ 186, 188 (1960). 

It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Citation of Relevant Prior Art
8. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Zhang et al (J. Immunol. 186: 1963-1969, 2011) is considered relevant prior art for having taught that administration of TLR1/2 agonist to a tumor-bearing subject led to a dose-dependent tumor regression and a long-lasting protective response against tumor rechallenge (syn. a step of administering tumor antigen immunogenic agent after a step of administering TLR1/2 agonists; Figure 5B, legend, “These BLP[TLR1/2 agonist]-cured [tumor] mice that were tumor free for 100d were rechallenged with the same number of tumor”). Zhang et al taught the TLR1/2 agonists may have a general tumor therapeutic property involving downregulation of Treg cells and upregulation of Cytotoxic T Lymphocyte (CTL) function, and this property may play an important role in the development of novel antitumor strategies (Abstract). 

Krumbiegel et al (Human Immunol. 68: 813-822, 2007) is considered relevant prior art for having taught/disclosed a method of increasing a cell-mediated immune response, the method comprising the step of administering a TLR7 agonist (resiquimod or single-stranded RNA) in combination with a TLR1/2 agonist (LPS, lipopolysaccharide) (Figures 2-3), whereby the combination of the TLR7 agonist with the TLR1/2 agonist achieve a synergistically greater response in cytokine production than either agonist alone (Figure 4). 


	Ahmadzadeh et al (Blood 114(8): 1537-1544, 2009) is considered relevant prior art for having taught that tumor antigen-specific CD8+ T cells infiltrating the tumor express high levels of PD-1 and are functionally impaired (Title). PD-1 expression on tumor-infiltrating lymphocytes (TILs) correlates with an exhausted phenotype and an impaired effector function, and suggests that the induction of PD-1 on TIL undermines their ability to mount an effective antitumor immune response, as compared to PD-1-negative T cells (pg 1542, col. 1; pg 1543, col. 2). 

Rekoske et al (J. ImmunTherapy of Cancer 1(Suppl 1): P233; 2013; abstract only; Applicant’s own work not cited in an IDS) is considered relevant prior art for having taught that administration of an anti-prostate cancer DNA vaccine resulted in tumor antigen-specific CD8+ T cells expressing higher levels of PD-1, and that the tumors expressed higher levels of PD-L1 following immunization, indicating that the PD-1/PD-L1 axis serves as a dominant compensatory mechanism of resistance to the anti-tumor DNA vaccine approach. Rekoske et al suggest that optimal next-generation DNA vaccines will likely need to be designed in such a way to either avoid or block the PD-1 regulatory pathway in order to increase their anti-tumor efficacy. 

Conclusion
9. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633